Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (6,741,184 B1).
              With respect to independent Claim 1, Miller et al. disclose(s): A system (Fig. 2b) comprising:  a needle control module (18 in Fig. 2b) that includes a processor configured to execute instructions stored in a  nontransitory computer-readable medium (26 in Fig. 2b); a motor driver circuit in communication with the needle control module (42 in Fig. 2b), the motor driver circuit controlling a stepper motor attached to a needle (28 in Fig. 2b); and a housing enclosing the needle control module, the motor driver circuit, and the stepper motor (10 in Fig. 1), the housing being physically attached to a display of a vehicle (Fig. 1); wherein, in response to the needle control module receiving a signal representing vehicle state information, the needle control module is configured to instruct the motor driver circuit to control movement of the stepper motor and adjust a position of the needle based on the signal (Fig. 2b).

With respect to Claim 2, Miller et al. teach(es) the system of independent Claim 1. Miller et al. further disclose(s): further comprising an optical sensor that receives light from the display through an opening of the housing and generates the signal based on the received light from the display (16 in Fig. 1).

With respect to Claim 3, Miller et al. teach(es) the system of Claim 2. Miller et al. further disclose(s): wherein the light from the display is generated using at least one of a predetermined pattern, a predetermined graphic, a predetermined shape, and a predetermined color and the needle control module is configured to decode the signal to determine the at least one of the predetermined pattern, the predetermined graphic, the predetermined shape, and the predetermined color and to instruct the
motor driver circuit to control movement of the stepper motor and adjust a position of the needle based on at least one of the predetermined pattern, the predetermined graphic, the predetermined shape, and the predetermined color (36 in Fig. 1).

With respect to Claim 4, Miller et al. teach(es) the system of independent Claim 1. Miller et al. further disclose(s): further comprising a photovoltaic converter system configured to convert light emitted by the display into electrical power, wherein the needle control module and the motor driver circuit receive the electrical power from the photovoltaic converter system (48 in Fig. 3).

With respect to Claim 5, Miller et al. teach(es) the system of independent Claim 1. Miller et al. further disclose(s): further comprising a communication interface configured to communicate with an electronic control module of the vehicle, the needle control module receiving the signal from the electronic control module (26 in Fig. 2b).

With respect to Claim 6, Miller et al. teach(es) the system of Claim 5. Miller et al. further disclose(s): wherein the communication interface is a wireless communication interface (66 in Fig. 2b).

With respect to Claim 9, Miller et al. teach(es) the system of independent Claim 1. Miller et al. further disclose(s): further comprising a power interface that receives electrical power from a power source and supplies electrical power to the needle control module and the motor driver circuit (26 in Fib. 2b).

With respect to Claim 11, Miller et al. teach(es) the system of Claim 9. Miller et al. further disclose(s): wherein the power interface is a wireless power interface that receives electrical power from the power source through induction (26 in Fig. 2b).


	With respect to independent Claim 18, Miller et al. disclose(s): A method (Fig. 3) comprising:  
receiving, with an optical sensor disposed within a housing of a pointer display assembly (16 in Fig. 1), light from a display through an opening of the housing (40 in Fig. 1), the pointer display assembly including a stepper motor (28 in Fig. 2b), a needle control module (18 in Fig. 2b), and a motor driver circuit enclosed within the housing (42 in Fig. 2b), the stepper motor being attached to a needle, the motor driver circuit being in communication with the needle control module and controlling the stepper motor (Fig. 2b), the housing being physically attached to a display of a vehicle (Fig. 1), and the light from the display being generated using at least one of a predetermined pattern, a predetermined graphic, a predetermined shape, and a predetermined color (36 in Fig. 1); generating, with the optical sensor, a signal based on the received light from the display (Fig. 1); decoding, with the needle control module, the signal to determine the at least one of the predetermined pattern, the predetermined graphic, the predetermined shape, and the predetermined color (26 in Fig. 2b); determining, with the needle control module, vehicle state information based on the decoding of the at least one of the predetermined pattern, the predetermined graphic, the predetermined shape, and the predetermined color (26 in Fig. 2b); and instructing, with the needle control module, the motor driver circuit to control movement of the stepper motor and adjust a position of the needle based on the vehicle state information (26 in Fig. 2b).

With respect to Claim 19, Miller et al. teach(es) the system of independent Claim 18. Miller et al. further disclose(s): further comprising converting, with a photovoltaic converter system enclosed within the housing, light emitted by the display into electrical power, wherein the needle control module and the motor driver circuit receive the electrical power from the photovoltaic converter system (48 in Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Cohen (US 6,600,409 B2). 
                Regarding Claim 7, Miller et al. disclose(s) the system of Claim 5.
Miller et al. fail(s) to disclose: wherein the communication interface is a wired communication interface.
However, Cohen teach(es) a system (Fig. 2) including: wherein the communication interface is a wired communication interface (column 3, lines 57-60 and Fig. 2).  Utilizing a wired communication interface allows for increased security of the transmission of communication.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Miller et al., with the teachings of Cohen, for the purpose of increasing security of the transmission of communication.

                   Regarding Claim 10, Miller et al. disclose(s) the system of Claim 9.
Miller et al. fail(s) to disclose: wherein the power interface is a hardwired power interface that receives electrical power from the power source through at least one wire.
However, Cohen teach(es) a system (Fig. 2) including: wherein the power interface is a hardwired power interface that receives electrical power from the power source through at least one wire (column 3, lines 57-60 and Fig. 2).  Utilizing a hardwired interface allows for increased security of the transmission of communication.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Miller et al., with the teachings of Cohen, for the purpose of increasing security of the transmission of communication.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Westberg et al. (US 2006/0266273 A1). 
                Regarding Claim 8, Miller et al. disclose(s) the system of Claim 5.
Miller et al. fail(s) to disclose: wherein the communication interface is a universal serial bus (USB) communication interface.
However, Westberg et al. teach(es) a system (Fig. 1) including: wherein the communication interface is a universal serial bus (USB) communication interface (paragraph 36 and Fig. 1).  Utilizing a USB  communication interface allows for increased security of the transmission of communication.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Miller et al., with the teachings of Westberg et al., for the purpose of increasing security of the transmission of communication.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Stam et al. (US 6,947,576 B2). 
                Regarding Claim 20, Miller et al. disclose(s) the method of independent Claim 18.
Miller et al. fail(s) to disclose: wherein the housing is attached to the display with an optical adhesive that receives light from the display and wherein a light pipe directs light from the optical adhesive, through the housing, to the needle to illuminate the needle.
However, Stam et al. teach(es) a method (Fig. 8) including: wherein the housing is attached to the display with an optical adhesive that receives light from the display and wherein a light pipe directs light from the optical adhesive, through the housing, to the needle to illuminate the needle (232 in Fig. 8).  Utilizing an optical adhesive allows to fill in gaps while maintaining functionality of the light.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Miller et al., with the teachings of Stam et al., for the purpose of maintaining functionality of the light.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Stam et al. 
 Regarding independent Claim 12, Miller et al. disclose(s): A system (Fig. 1)  comprising: a needle control module (18 in Fig. 2b) that includes a processor configured to execute instructions stored in a nontransitory computer-readable medium (26 in Fig. 2b); a motor driver circuit in communication with the needle control module (42 in Fig. 2b), the motor driver circuit controlling a stepper motor attached to a needle (28 in Fig. 2b); and a housing enclosing the needle control module, the motor driver circuit, and the stepper motor (10 in Fig. 1), the housing having a channel configured to receive glue and physically attach the housing to a display of a vehicle with the glue (Miller et al. teaches a system [Fig. 1 of Miller et al.], but do(es) not appear to teach receiving glue.  However, this functionality is taught in Stam et al. as explained below); wherein, in response to the needle control module receiving a signal representing vehicle state information, the needle control module is configured to instruct the motor driver circuit to control movement of the stepper motor and adjust a position of the needle based on the signal (26 in Fig. 2b).

Regarding Claim 12, Miller et al. fail(s) to disclose the following italicized portion of independent Claim 12:  the housing having a channel configured to receive glue and physically attach the housing to a display of a vehicle with the glue.
However, Miller et al., as modified by Stam et al., teach(es): the housing having a channel configured to receive glue and physically attach the housing to a display of a vehicle with the glue (232 in Fig. 8).  Utilizing an optical adhesive allows to fill in gaps while maintaining functionality of the light.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Miller et al., with the teachings of Stam et al., for the purpose of maintaining functionality of the light.

With respect to Claim 13, Miller et al. and Stam et al. teach(es) the system of independent Claim 12. Miller et al. and Stam et al. further disclose(s): wherein the glue is an optical adhesive that receives light from the display, the system further comprising a light pipe that directs light from the optical adhesive, through the housing, to the needle to illuminate the needle (232 in Fig. 8 of Stam et al.).

With respect to Claim 14, Miller et al. and Stam et al. teach(es) the system of independent Claim 12. Miller et al. and Stam et al. further disclose(s): further comprising a lens that receives light from the display, the system further comprising a light pipe that directs light from the lens, through the housing, to the needle to illuminate the needle (202 in Fig. 8 of Stam et al.).

With respect to Claim 15, Miller et al. and Stam et al. teach(es) the system of independent Claim 12. Miller et al. and Stam et al. further disclose(s): further comprising a glue passage configured to receive the glue through a sidewall of the housing and direct the glue through the housing to the channel (passage for 232 in Fig. 8 of Stam et al.).

With respect to Claim 16, Miller et al. and Stam et al. teach(es) the system of independent Claim 12. Miller et al. and Stam et al. further disclose(s): further comprising an optical sensor that receives light from the display through an opening of the housing and generates the signal based on the received light from the display (16 in Fig. 1 of Miller et al.).

With respect to Claim 17, Miller et al. and Stam et al. teach(es) the system of Claim 16. Miller et al. and Stam et al. further disclose(s): wherein the light from the display is generated using at least one of a predetermined pattern, a predetermined graphic, a predetermined shape, and a predetermined color and the needle control module is configured to decode the signal to determine the at least one of the predetermined pattern, the predetermined graphic, the predetermined shape, and the predetermined color and to instruct the motor driver circuit to control movement of the stepper motor and adjust a position of the needle based on at least one of the predetermined pattern, the predetermined graphic, the predetermined shape, and the predetermined color (36 in Fig. 1 of Miller et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to pointer display systems: Tane et al. (US 2017/0253178 A1); Sasaki et al. (US 8,056,388 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
03 June 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861